Citation Nr: 0200216	
Decision Date: 01/09/02    Archive Date: 01/16/02	

DOCKET NO.  99-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to a service-connected disability of the 
thoracolumbar spine.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1982 to 
July 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for major depression as 
secondary to a service-connected disability of the 
thoracolumbar spine, and also denied entitlement to a total 
rating based on individual unemployability.

On September 19, 2001, a hearing was held in Washington, 
D.C., before the undersigned, who is a member of the Board 
rendering the final determination in this case and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c) (West Supp. 
2001).     

REMAND

The veteran contends that she has major depression which 
results from a service-connected disability of the 
thoracolumbar spine, and that her service-connected 
disabilities render her unemployable.  Her current service 
connected disabilities are  a thoracolumbar spinal condition 
(rated as 40 percent disabling), and status post hysterectomy 
with removal of uterus (rated as 30 percent disabling).  The 
combined rating is 60 percent.

Additional development is needed prior to appellate 
disposition of this case.

The veteran has repeatedly contended that while serving on 
active duty in Korea and in the United States, she was 
treated for depression.  The claims folder contains two 
volumes of service medical records, but these do not include 
any specific documentation of psychiatric treatment.  
However, the in-service psychiatric treatment records of an 
active duty service member are sometimes kept separate from 
the remaining service medical records for purposes of 
privacy, and that may be the case here.  With any necessary 
assistance from the veteran, the RO should contact the 
National Personnel Records Center (NPRC) and confirm that all 
of the veteran's service clinical records have been produced, 
including any and all records reflecting psychiatric 
treatment.  All logical follow-up development in this regard 
should be pursued.  

At her September 2001 hearing, the veteran testified that she 
had been denied Social Security benefits.  However, the 
claims file contains an order of the Social Security 
Administration (SSA) Appeals Council, which remanded a July 
1998 decision which had denied benefits to the veteran.  The 
Appeals Council remanded the decision because it did not 
contain an evaluation of source opinions found in specified 
exhibits, and because the decision did not contain an 
assessment of the veteran's mental limitations.  The claims 
file does not contain a copy of the July 1998 decision, any 
exhibits to that decision, nor any decision which presumably 
followed the Appeals Council's remand.  These administrative 
decision(s), examination report(s) and other underlying 
medical records should be obtained from the SSA.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  See also Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).
   
During her hearing, the veteran also testified that she had 
been denied VA vocational rehabilitation benefits.  The 
claims file contains a December 1998 "Composite Evaluation" 
conducted by a private vocational contractor, in which it was 
concluded that no feasible vocational goal for the veteran 
could be identified.  Yet an "Individualized Independent 
Living Plan" was developed, and the fact that the veteran 
was referred to the private contractor in the first place 
suggests that a VA vocational rehabilitation folder may exist 
(which has not been associated with the claims file).  The 
records in such a folder would certainly be pertinent to the 
veteran's claims, particularly concerning individual 
unemployability.  The veteran's VA vocational rehabilitation 
folder (if any) should be sought by the RO on remand.

The veteran filed her claim for service connection for 
depression in December 1998, and for entitlement to a total 
rating for individual unemployability in April 1999.  
Although she has consistently reported seeking treatment at 
VA facilities for various symptoms, the RO has not requested 
any such VA records.  A document in the claims file indicates 
that the veteran was hospitalized at a VA facility in May 
2000 for abdominal pain, but the RO has not requested any 
records relating to this treatment. It is essential that any 
outstanding VA treatment and hospitalization records be 
obtained and reviewed (particularly in a case such as this 
where the veteran's employability is in question).  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered). 

The Board also finds it necessary to have the veteran re-
examined for purposes of determining the effect of her 
service-connected back and gynecological conditions on her 
ability to be gainfully employed.  VA last evaluated the 
veteran's gynecological condition in December 1999 and her 
low back disability in January 2000 (both nearly two years 
ago).  By the time this case is returned to the Board 
following remand, the reports of these examinations will be, 
in the Board's judgment, too dated to be properly considered 
"contemporaneous."  See, e.g., Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Moreover, the examiners will now have the 
benefit of reviewing the veteran's recent treatment records.

Finally, the Board notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With any necessary assistance from 
the veteran, contact the NPRC and confirm 
that all of the veteran's service medical 
and clinical records have been associated 
with the claims file, including any such 
records possibly reflecting psychiatric 
treatment.  All logical follow-up 
development in this regard should be 
pursued and documented in the claims 
file.

2.  Request, from the SSA, administrative 
decision(s),  examination report(s) and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  These records should 
include the July 1998 denial of benefits, 
any attached exhibits, and any subsequent 
determinations made in response to the 
Social Security Appeals Council's remand.  
Once obtained, all documents must be 
permanently associated with the claims 
folder.

3.  The RO should obtain the veteran's 
vocational rehabilitation folder, if any, 
and associate it with the claims folder.

4.  Any pertinent VA medical records 
documenting treatment of the veteran's 
back, and/or status post hysterectomy 
with removal of uterus, subsequent to 
December 1998, which have not already 
been associated with the claims file, 
should be obtained and made part of the 
record.  These records should include 
any documentation of the veteran's 
hospitalization for abdominal pain in 
May 2000.

5.  Ask the veteran to identify all 
private sources of treatment she has 
received for low back and any 
gynecological symptoms, since December 
1998, other than those she has already 
submitted, then obtain complete clinical 
records of all such treatment. 

6.  Schedule the veteran for an 
orthopedic examination of the back and a 
gynecological examination.  Her claims 
folder must be reviewed by the examiners 
in conjunction with the examinations.  
Such tests as the examiners deem 
necessary should be performed.  The 
examiners should, respectively, ascertain 
the severity of the veteran's back 
disability and status post hysterectomy 
with removal of uterus, and determine the 
effects of these conditions on her 
ability to be gainfully employed. 

7.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
Such tests and studies as the examiner 
deems necessary should be performed.  The 
examiner should then express the 
following opinions:

a.  Does the veteran have 
depression? 

b.  If depression is diagnosed, 
the examiner should render an 
opinion as to whether it is at 
least as likely as not that 
this disability had its onset 
in service or whether it is at 
least as likely as not that the 
disability was caused by or is 
being aggravated by the 
service-connected disability of 
the thoracolumbar spine.  If 
aggravated, the degree of 
aggravation should be described 
in as objective terms as 
possible.  The bases for any 
opinions expressed should be 
set forth in detail.  If the 
physician disagrees with any 
medical opinions in the claims 
file which contradict his or 
hers, the reasons for the 
disagreement should be set 
forth in detail.

8.  Upon receipt, review the examination 
reports to ensure their adequacy.  If an 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return the examination report to the 
examining physician and request that all 
questions be answered.

9.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Ensure that all notification and 
development action required by the VCAA 
is completed.

10.  Readjudicate the claim for service 
connection for depression as secondary to 
a service-connected thoracolumbar spine 
disability, and for a total rating based 
on individual unemployability due to 
service-connected disabilities.  If these 
decisions remain adverse to the veteran, 
she and her representative, if any, 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

